government entities division department of the treasury internal_revenue_service te_ge eo examination commerce ms dal - dallas texas release number employer_identification_number release date date dec person to contact id number contact numbers voice fax last date for filing a petition with the tax_court uil certified mail -return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated november 20xx in which we determined that you were an organization described in sec_509 as described in sec_170 of the internal_revenue_code irc we have modified your foundation status to that of a public charity described in sec_509 effective for tax years beginning january 20xx your tax exempt status under sec_501 is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form_6018 consent to proposed action - sec_7428 inwhich you agreed to the modification of your foundation classification to sec_509 this is a final_determination letter with regards to your federal tax-exempt status under sec_501 you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged late unless there is cannot exceed dollar_figure these penalties may also be charged ifa return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment inthe united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown inthe heading of this letter thank you for your cooperation sincerely publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision rights as a taxpayer and the irs collection process publication also includes information on your if you request a conference with appeals you 'must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for sec_7428 of the code if you do not protest this catalog number 34811r letter rev the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance at if you prefer you may contact your local taxpayer_advocate internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide atelephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures publication publication report of examination catalog number 34811r letter rev schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx is a public charity described in sec_170 or sec_509 formerly doing business as issue whether facts is organized for charitable purposes is currently classified as an organization exempt from income_tax as a 501_c_3_organization further classified as a public charity described in sec_170 charity described in b a vi meeting the facts_and_circumstances_test is completing schedule a as a public is organized for the promotion of youth sports programs by providing facilities and financial aid for youth athletic programs owns two gymnasium facilities the facilities are used to host tournaments camps and games also lets others use the gym free of charge including special olympics and and is the name used by for the youth sports program hosts tournaments camps and games in the two gymnasiums both volleyball and basketball activities are conducted income concessions and hotel commissions receives income from basketball and volleyball program fees camp fees tournament forms for 20xx through 20xx show income was received from these same sources see chart for summary of income received- tax_year ending 20xx 20xx 20xx 20xx 20xx gifts grants and contributions sx xxx xx sxx xxx xx sx xxx xx sx xxx xx sxx xxx xx sxx xxx xx sxxx xxx xx sxxx xxx xx sxxx xaxx xx sxx xxx xx basketball program sxxx xxx xx sxxx xxx xx sxxx axxx xx sxxx axx xx sxx xxx xx sxx xxx xx sxx xxx xx sxx xxx xx sxxx xx sx xxx xx sx xxx xx sx xxx xx sx xx sxx xx sxx xx sxxx xx sxxx xx sxx xxx xx sxx xxx xx sxxx xxx xx sxx xxx xx sxx xxx xx sx xxx xx sxxx xxx - basketball tournament concession stand basketball camp volleyball program volleyball camp volleyball tournament hotel commissions charity golf outing interest_income form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended december 20xx tax identification_number explanations of items the schedule a on the 20xx form_990 reported public support as dollar_figurexx xxx total support as dollar_figurexxx xxx and gross_receipts from related activities as dollar_figurex xxx xxx the public support percentage when completing the support schedule for the b a vi calculation is xx xxx for 20xx law sec_170 of the code describes an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_509 of the code describes an organization that receives not more than one-third of its support from gross_investment_income and more than one-third of its support from contributions membership fees and gross_receipts from activities related to its exempt functions sec_1_170a-9 states that an organization is publicly supported if at least percent of its support is received from grants from governmental units and direct or indirect support from the general_public sec_1_170a-9 states that even if an organization fails to meet the percent support_test it is publically supported if it normally received a substantial part of its support from governmental units from contributions made directly or indirectly from the general_public or from a combination of these sources and meets the other requirements of this paragraph sec_1_170a-9 states that the percentage of support normally received by an organization from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must be substantial an organization will not be treated as normally receiving substantial amount of governmental or public support unless the total amount of governmental and public support normally received equals at least percent of the total support normally received by such organization sec_1_170a-9 states that an organization will not be treated as satisfying the percent test or the percent support limitation if it receives almost all of its support from gross_receipts from related activities and and insignificant amount of its support from governmental units and contributions made directly or indirectly from the general_public taxpayer's position the organization has not provided a written or oral statement at this time government's position as provided in sec_1_170a-9 an organization will not be treated as satisfying the it receives almost all of its support from gro sec_33 percent test or the percent support limitation if receipts from related activities and and insignificant amount of its support from governmental units and contributions made directly or indirectly from the general_public main sources of revenue are from the sports activities they host which is an activity related to its exempt_purpose form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended december 20xx contributions for the five-year period total dollar_figurexx xxx program service revenue tournaments program and camp fees for the five-year period totals dollar_figurex xxx xxx total support program service revenue contributions hotel commissions fundraisers and interest for the five-year period totals dollar_figurex xxx xxx using the five-year totals contributions divided by total support results in x x percent being from public support does not meet the percent test or the percent facts_and_circumstances_test a majority of its income is from program service revenue and an insignificant amount is from contributions does meet the public support_test for an organization classified as a public charity under sec_509 an organization described in sec_509 is an organization that normally receives more than percent of its support from contributions membership fees and gross_receipts from activities related to its exempt functions and no more than percent of its support from gross_investment_income and unrelated_business_taxable_income receives xx percent of its income from contributions and gross_receipts from program activities contributions program service revenue hotel commissions total support receives less than x percent from investment_income meets the requirements of an organization described in sec_509 since more than percent of its support is from contributions membership fees and income from related activities and less than from investment_income and unrelated_business_taxable_income conclusion whether formerly doing business as is a public charity described in sec_170 or sec_509 described as a public charity described in sec_509 is exempt from federal_income_tax as a 501_c_3_organization further the effective date of the foundation status reclassification i sec_1 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
